 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.15


COMPENSATION AGREEMENT


This agreement dated as of March 9, 2010, is by and among Applied Minerals, Inc.
and Andre Zeitoun, Christopher Carney, Eric Basroon, David Taft, and The IBS
Turnaround (QP) Fund (A Limited Partnership), the IBS Turnaround Fund (A Limited
Partnership), The IBS Opportunity Fund (BVI), Ltd.  (all of the foregoing,
collectively, the “Forbearing Shareholders”).


In order to induce the Forbearing Shareholders to enter into a Forbearance
Agreement as part of the settlement (“Settlement”) of In Re Atlas Mining Company
Securities Litigation (“Litigation”), the Company offered, subject to the
approval of a committee of disinterested directors, to each of the Forbearing
Shareholders who entered into the attached Forbearance Agreement that it would
compensate such person for each share purchased after during the Class Period
(January 19, 2005-October 8, 2007) and held as of October 9, 2007 (“Forbearance
Shares”), an amount determined using the following formula:


Company Payment to Forbearing Shareholder Equals


Net Settlement Fund multiplied by the fraction


 Individual Forbearing Shareholder’s Damages
All Damages of Shares of Other Shareholders (shareholders other than Forbearing
Shareholders) Actually Submitted in the Settlement Plus All Forbearance Share
Damages of the Forbearing Shareholders


The term “damages” is the amount calculated in accordance with the method used
in the Class Action. With respect to the Forbearing Shareholders that formula is
as follows: damages per share for shares purchased in the class period are the
lesser of (a) $0.84 (where the purchase price was $1.64 or more) or (b) purchase
price less $0.80 (where the purchase price was below $1.64).


The following illustrates the operation of the formula set forth above.  Assume
hypothetically that


·  
The Individual Forbearing Shareholder suffered $500,000 in damages



·  
The Forbearing Shareholders as a group suffered $4 million in damages



·  
The Other Shareholders as a group suffered $5 million in damages



·  
Other Shareholders submit only $1 million in claims



·  
Net Settlement Fund is $800,000


 
 

--------------------------------------------------------------------------------

 

Based on the hypothetical assumptions, the formula works out as follows:


Distribution to Individual Forbearing Shareholder
($80,000) =
Amount equal to Net Settlement Fund ($800,000)
      x
Individual Forbearing Shareholder's
Damages ($500,000)
   
Damages of Other Shareholders that were actually submitted in the settlement
($1 million)
Plus
Aggregate of All Forbearing Shareholders’ Damages
($4 Million)



A majority of the committee of disinterested directors will determine whether
the Company will pay the compensation in cash or shares of Common Stock of the
Company  or any combination of cash or stock.  If shares of Common Stock are
issued, the shares will be valued as of the closing price on the first date on
which the distribution agent in the Class Action sends or delivers distributions
from the Net Settlement Fund to shareholders who have submitted claims (such
date, the “Distribution Date”).  The cash or stock payments to the Forbearing
Shareholders will be paid within 30 days of the later of notice to the
disinterested directors that the Distribution Date has occurred or notice of the
amount of damages suffered by shares of other shareholders actually submitted in
the settlement.


If shares of Common Stock are issued and if at any time that the Company shall
determine to prepare and file with the Securities and Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to, in the case of Form S-4,  equity securities to be
issued solely in connection with any acquisition of any entity or business or,
in the case of Form S-8, equity securities issuable in connection with stock
option or other employee benefit plans, then the Company shall send to each
Forbearing Shareholder written notice of such determination and, if within
fifteen calendar days after receipt of such notice, any such Forbearing
Shareholder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Forbearing Shareholder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights. The term
“Registrable Securities” means:  (i) all the shares of Common Stock of the
Company issued or issuable pursuant to this Compensation Agreement and (ii) all
shares of Common Stock of the Company issued as a dividend or other distribution
with respect to, or in exchange for or in replacement of, all such shares of
Common Stock described in clause (i); excluding, however, any Registrable
Securities that may be sold by a Forbearing Shareholder pursuant to Rule 144
promulgated under the Securities Act or any successor.

 
 

--------------------------------------------------------------------------------

 




 
APPLIED MINERALS, INC.
   
By:
   
Andre Zeitoun
 
President and CEO
         
ANDRE ZEITOUN
   
By:
   
Andre Zeitoun
     
CHRISTOPHER CARNEY
   
By:
   
Christopher Carney
     
ERIC BASROON
   
By:
   
Eric Basroon
     
DAVID TAFT
   
By:
   
David Taft
     
THE IBS TURNAROUND (QP) FUND
 
(A LIMITED PARTNERSHIP)
   
By:
IBS Capital LLC
   
By:
   
David Taft
     
THE IBS TURNAROUND FUND
 
(A LIMITED PARTNERSHIP)
   
By:
IBS Capital LLC
   
By:
   
David Taft

 

 
THE IBS OPPORTUNITY FUND (BVI), LTD
   
By:
IBS Capital LLC
   
By:
   
David Taft




 
 

--------------------------------------------------------------------------------

 
